IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: CONDEMNATION BY THE                : No. 248 MAL 2018
REDEVELOPMENT AUTHORITY OF                :
THE CITY OF YORK                          :
                                          : Petition for Allowance of Appeal from
APPROPRIATING IN FEE SIMPLE               : the Order of the Commonwealth Court
CERTAIN LANDS OF JOHN E. AND              :
JOYCE E. GEARHART                         :
                                          :
LOCATED AT 319 CHESTNUT STREET,           :
IN THE CITY OF YORK, YORK COUNTY,         :
PENNSYLVANIA PARCEL NO.                   :
12-XXX-XX-XXXX.00-00000                   :
                                          :
PETITION OF: REDEVELOPMENT
AUTHORITY OF THE CITY OF YORK
                                     ORDER



PER CURIAM

     AND NOW, this 15th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.